 U-WANNA-WASH FROCKS, INC.31U-Wanna-Wash Frocks, Inc. and International Ladies'GarmentWorkers Union,AFL-CIO.Case 4-CA-6041April 19, 1973DECISION AND ORDERBY MEMBERS FANNING,KENNEDY,AND PENELLOOn December 11, 1972, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that U-Wanna-Wash Frocks, Inc., Newville,Pennsylvania,its officers,agents,successors,and as-signs, shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN,Administrative Law Judge: Pursuantto a charge filed June13, 1972,complaint issued againstRespondent'on August25, 1972.The complaint allegedthat Respondent violated Section 8(a)(1) of the NationalLaborRelations Act, as amended, by threatening its em-ployees with plant closure and loss of employment and bypromising a wage increase to certain of its employees, all inorder to discourage union activities.The complaint furtheralleges that Respondent violated Secion 8(a)(1) and (3) ofthe Actby discriminatorily discharging employee StevenMiller because of his union activity and sympathy. Re-spondent,admitting many of the subsidiary allegations ofthe complaint,denied that it engaged in unfair labor prac-'Occasionally referred to in the record as U-Wan-A Wash Frocks, inc Noissue was raised as to this discrepancy and the identity of Respondent is clear.2The complaint initially alleged the discriminatory discharge of a secondemployee,Steven Fry. However, allegations relating to Steven Fry werewithdrawn in advance of the hearing herein.tices.Hearing was conducted before me on the controvertedissues in Carlisle,Pennsylvania,on October 18 and 30, 1972.Thereafter,General Counsel and the Respondent filedbriefs.Upon the entire record,upon my observation of the wit-nesses,and upon consideration of the briefs,Imake thefollowing:FINDINGS AND CONCLUSIONS1. JURISDICTIONRespondent is a Pennsylvania corporation with its princi-pal place of business in Newville,Pennsylvania.Also in-volved here is a plant which Respondent operates inShippensburg,Pennsylvania.Respondentmanufacturesand sells garments and during the past calendar year ship-ped and received,respectively,goods valued in excess of$50,000 to and from States other than Pennsylvania. Re-spondent admits, and I find,that it is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.The pleadings further establish,and I find,that theUnion,the Charging Partyherein,is a labor organizationwithin the meaning of Section 2(5) of the Act.Jurisdiction is properly asserted herein.;3Certain procedural problems arose at the beginning of the hearing onOctober 18 Before any witnesses were called,Respondent's counsel reneweda request,previously made to the Board'sRegional Director and rejected,that the hearing be continued because of the absence of Mortimer Halbreich,Respondent's general manager,who, counsel reported, was unable to bepresent because he was suffering from angina pectoris.General Counsel andthe Charging Party opposed the continuance on the grounds,inter aha,thatthe principal agent of Respondent charged with having committed the alleg-ed unfair labor practice was not Mortimer Halbreich but Otto Halbreich,Respondent's board chairman;and that Mortimer Halbreich had worked 2days the previous week notwithstanding his angina pectoris condition.Respondent's counsel acknowledged that Mortimer Halbreich had been atwork but stated that on the second day he had done so contrary to hisdoctor's orders. After some further colloquy on the record, Respondent'scounsel made an alternative motion to proceed with direct testimony byGeneral Counsel's witnesses subject to Respondent's right for a later recessso that Respondent's counsel could consult with Mortimer Halbreich priorto his cross-examination of witnesses.In view of this development,the Ad-ministrative Law Judge permitted General Counsel to call his first witness.That witness was Steven Miller,alleged in the complaint to have been dis-criminatorily discharged.In the course of his direct testimony Miller madereference to certain conduct and statements by Mortimer Halbreich.On thisbasis and in the light of all the circumstances I decided that a continuancebefore Respondent's cross-examination of Miller would better insure thelitigational rights of all concerned,and directed,over the objection of counselfor General Counsel and the Charging Party, that the hearing be recesseduntilOctober 30On October 30 the hearing resumed.Respondent's counsel announced atthe outset that, although Mortimer Halbreich's illness still precluded hisattendance at the hearing,counsel had conferred with Mortimer Halbreichand was prepared to proceed.Respondent's counsel stated further that hehad been told that Otto Halbreich had entered a hospital for a cataractoperation.Respondent made no request for a further continuance. Uponcompletion of General Counsel's case,Respondent presented no witnessesbut sought to introduce into evidence two affidavits given by MortimerHalbreich to a National Labor Relations Board agent.After some furthercolloquy among counsel and me, this offer was withdrawn and a stipulationwas entered into as to certain testimony Mortimer Halbreich could give ifhe were present at the hearing.Upon inclusion of this stipulation into therecord, all parties rested and the hearing was closed.203 NLRB No. 9 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE UNFAIR LABOR PRACTICESbut was keeping the plant open because of the employees.Again, he stated that if the Union came in he would closethe plant. He further explained that he would have to go outof business because the advent of the Union would cost him$250,000 a year.At Shippensburg, Otto Halbreich also made the referenceto the fact that he had been told five or six girls were gettingunion cards signed and collecting them and that he could"throw the girls the hell out of here tomorrow but I won't."Otto Halbreich then informed the girls that they had a bigraisecoming up in 2 or 3 months which should make themhappy and closed his remarks with the statement that thegirls should go back to work and forget about all this fool-ishness.In addition to the foregoing speeches Otto Halbreich laterthat same morning met with the employees in the cuttingroom and piece goods department at the Newville plant.Among those present wereMortimerHalbreich,Respondent's general manager, and Steven Miller whoworked as a spreader. In response to a suggestion that theemployees utilize this occasion to let the Halbreichs knowwhat they wanted, employee Nagley, also a spreader, ven-tured the comment that the spreaders would be satisfiedwith a dimeraise.Otto Halbreich asked if that would besatisfactory to everyone. There was a pause. Then StevenMiller said he would not be satisfied. Mortimer HalbreichtoldMiller to be quiet and to let the employees who hadbeen in the plant longer speak up. Mortimer Halbreichadded that inasmuch as Miller was a part-time employee,Miller should be happy that he had a job at all. Otto Hal-breich then made reference, as he had at Shippensburg, toa big increase coming up for everybody, an increase to $2.20an hour.5 Miller interjected that the minimum wageincreasewould only be to $1.80 the current year, and $2 the follow-ing year. Mortimer again admonished Miller to be quiet, tolet the other fellows talk and to be happy that, as a part-timeworker, he had a job at all. At that point Miller left themeeting.Mortimer Halbreich's version of his interchange withMiller on this occasion did not differ substantially. Theparties stipulated (fn.3, supra)that Mortimer Halbreich, ifpresent, would testify that Miller in the course of the meet-ing asked where the cutters and spreaders would come inafter the government raises the minimum; that MortimerHalbreich told Miller that he was not right in speaking foremployees who had been there for 20 years since Miller wasonly a temporary employee; and that Miller's tone of voicewas not right in speaking to his employer (Otto Halbreich)who was almost 80 years old.Minimum wage aside, Respondent in its answer to thecomplaint admits that "Respondent through Otto Hal-breich, on June 9, 1972, granted the cutting and spreadingemployees wage increases." According to Millerthese in-creasesamounted to 10-cent increase for spreaders and a25-cent increase for cutters.As the foregoing recitation demonstrates, there is virtual-ly no dispute as to the relevant facts. The complaintalleges,sBoth here and at Shippensburg,Otto Halbreich's comments relating toa big raise or big increaseobviouslyhad referenceto the Federallegislativeincreasewhich would result fromcongressional action raising the minimumwage.A. TheViolationsof Section8(a)(1)The evidentiarybasis for the allegations of threats ofplant closure,discharge,and loss of employment derivefrom testimony as to speeches madeby OttoHalbreich,Respondent'sboardchairman,toemployeesatRespondent'sNewville and Shippensburg plants on themorningof June 9, 1972.Testimonyas toOttoHalbreich's speechesat the New-ville plant wasgiven byNewville employees Steven Miller,Rebecca Blessing,and MaryStum.EmployeesDorothyRobinsonand VictoriaMozingo,who worked at the Ship-pensburg plant, testified as toOttoHalbreich's speech there.The findings as to these speeches are based on their testimo-ny whichis consistent in all material respects and which Icredit.4Early onthe morning of June 9,shortlyafter workinghours began,OttoHalbreich came to the Newville plant-his visitsto the Newvilleplant were infrequent-and ad-dressed theemployeeswho had been assembled to hear him.OttoHalbreich began his remarks with a reference to theorganizational campaignwhich hadbeen going on in theplant and stated that he had come to talk aboutthe Union.He pointed out that the plant had operated for many yearswithout a union andcouldcontinue to operate without aunion.He added that the employees were free to sign unioncards iftheywished,but asked the employees not to do so,stressing that he was the boss, not the union, that he was thegeneral and the employees were his soldiers.OttoHalbreichcontinued with the theme that he was quite wealthybut thatif the Union came in the employees would haveto pay theUnion $5.50 dues per month and he would have to makepayments of $5,000 and that he would go "broke."He statedin this connection that he would close the plantif the Uniongot in.OttoHolbreich also made reference in this speech to thefact that he had kept the employees on in good times andbad and thathe was keeping the employees in the cuttingroom at work although their work was not needed. Heclosed his remarks at Newville with a plea to the employeesto stick with him and beatthe Union.Thatsame morningOttoHalbreich spoke to the assem-bled employees at the neighboring plant in Shippensburgwhere he was also an infrequent visitor.His speech at theShippensburg plant followed the same general tenor as thatat the Newville plant.At the outsethe explained that he hadcome to the Shippensburg plant because union cards werebeing circulated and signed,that the employees were beingbrainwashed, and thattheydid not have to sign union cards.OttoHalbreich again invoked the military analogy, iden-tifying himself this time as your"little Colonel."As at New-ville, he reiterated that he had kept the plant open in goodtimes and bad,adding that he had enough money to retireIt should be noted here that,upon Respondent'smotion,all these wit-nesses were sequestered except for Steven Miller who was the first witnessand was permitted to remain pursuant to the policy of the Agency not tosequester individuals alleged to have been the victims of unlawful discrimina-tion. U-WANNA-WASH FROCKS, INC.33the answer admits, and the evidence establishes that OttoHalbreich told the employees he would close the plants ifthe Union came in. A threat to close a plant because ofimpending organization is a patent interference with organi-zational rights in violation of Section 8(a)(1) of the Act.Respondent seeks exoneration of Otto Halbreich's state-ments in this regard on the ground that they were intendednot as a threat but as the prediction of an inevitable eco-nomic consequence if Respondent should have to pay unionwagesin anextremely competitive industry. The contentionis ingenious but, in total context, spurious. An employermay close his plant even if the liquidation is avowedly moti-vated by vindictiveness toward the union.TextileWorkersUnion v. Darlington Manufacturing Co.,380 U.S. 263, 274(1965), but as the Supreme Court also noted in that samedecision, " [n]othing we have said in this decision wouldjustify an employer's interfering with employee organiza-tional activities by threatening to close his plant, as distin-guished from announcing a decision to close alreadyreached by the board of directors or other managementauthority empowered to make such a decision."Id.,at fn.20.Here, as inFotomat Corporation,199 NLRB No. 116(1972), it is apparent that the threat to close the plant arosedirectly from the current organizational campaign and wasnot based on economic prediction and demonstrated inabil-ity to meet known and specific union demands. See alsoN.L.R.B. v. Erie Marine, Division of Litton Industries,463F.2d 104 (C A. 3, 1972).Respondent also denies that Otto Halbreich threatened todischarge employees for engaging in union activities or thathe threatened the cutters at the Newville plant with loss ofemployment. The relevant evidence in this respect is alsoundisputed. Otto Halbreich made reference in his speechesto the fact that he had kept the employees in good times andbad and that, notwithstanding his financial readiness forretirement, he was keeping the plants open because of hisconcern for the employees. In Newville, Otto Halbreichstressed that he was keeping the cutters on the job eventhough their work was not needed. In Shippensburg he in-formed the employees that he had been told five or six girlshad been circulating union cards and stated further that hecould "throw the girls the hell out of there tomorrow but Iwon't." Otto Halbreich also pressed his desire that the em-ployees not sign union cards although he did state they werefree to do so.Naked syntactical analysis would not support a findingthat the foregoing statements were threats in the literalsense.Otto Halbreich did not inhaec verba,threaten todischarge the girls who were distributing union cards orstatethat he was going to get rid of the cutters; indeed, heverbally suggested the contrary. But as Judge LearnedHand long ago observed, " [w]ords are not pebblesin alienjuxtaposition.. .. " N.L R.B. v. Federbush Co., Inc.,121F.2d 954, 957 (C.A. 2, 1941). In the context of speechesdelivered by a top management official, who visited theplants only infrequently, to employees assembled duringworking hours to hear those speeches, in the further contextof an antagonism toward unionization so strong as to bringforth statements that unionization would result in plantclosure, the real thrust and intended meaning of OttoHalbreich's remarks were only slightly veiled: active unionsupporters could or would be discharged and the services ofthe cutters could or would be dispensed with.On all the evidence, therefore, I find that Otto Halbreich,to discourage union support and activity among the em-ployees, not only threatened plant closure, but also threat-ened to discharge union supporters and to terminate theemployment of cutters. I find that by these threats, consid-ered separately or together, Respondent violated Section8(a)(1) of the Act.The promise and/or grant of a raise in the course of aknown organizational campaign is a familiar technique todefeat union organization. SeeN.L.R.B. v. Exchange PartsCo., 375 U.S. 405 (1964), and authorities there cited. HereRespondent initiated discussions on June 9, 1972, concern-ing a wage increase and on that day admittedly granted awage increase to cutters and spreaders against a known andcurrent organizational effort by its employees. Respondent,in its answer to the complaint, denies that the increase wasgiven to discourage support for the Union. On the otherhand, the record is devoid of any other explanation forRespondent's action, a particularly significant omission inthe light of Respondent's contemporaneous protestationsthat it was confronted with a tight competitive situation andthat it did not need the services of its cutters at all. Underall the circumstances I find that the promise and grant ofthe wage increase on June 9, 1972, constitute a further viola-tion of Section 8(a)(l) of the Act.B. The Violations of Section 8(a)(3) and( (1)The only issue remaining for resolution has to do with thelegality of the discharge of Steven Miller. Miller was admit-tedlydischarged on June 12, 1972, and returned toRespondent's employ on August 15, 1972. The complaintalleges that the discharge was because of Miller's unionactivity and sympathy. Respondent denies that the dis-charge was for these reasons and asserts that the dischargewas for "causes unrelated to any union-related activities."The relevant evidence on this issue derives almost exclu-sively from the testimony of Miller who was extensivelycross-examined by Respondent.' Based on my observationof Miller and the evidence of record, I find Miller to be acredible witness and credit his testimony.Miller, a college student, was during the period underconsideration here one of several spreaders in Respondent'semploy at the Newville plant. His employment with Re-spondent began in 1970 when he worked during the summermonths, and he worked for Respondent again during thesummer months of 1971. He resumed work in February1972 and worked until his discharge on June 12, 1972. InMay 1972 Miller was given a 10-cent hourly increase pur-suant to Respondent's policy of granting 10-cent increasesto spreaders every 3 months until they reached a $2.20 centmaximum. During the entire course of his employment,6Relevant here also is the stipulation, already detailed, as to what Mortim-er Halbreich, if present at the hearing, would testify concerning his conversa-tion with Miller late in the morning of June 9 at the meeting between OttoHalbreich and the employees relating to raises Nothing in that stipulationismaterially inconsistent with-indeed, it corroborates in relevant part-Miller's testimony 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement never criticized Miller's work and the possibil-ity of discharge was never mentioned.Miller became active in the organizational campaignprior to the events related herein. He attended union meet-ings and actively solicited his fellow employees to join theUnion.? Miller made no secret of his support for the Union.On at least two occasions Miller made his union sympathiesknown to Saverio Amertrano, an admitted supervisor inRespondent's employ who acted as plantmanager in Mor-timer Halbreich's absence. In the first conversation withAmertrano, which occurred before the Otto Halbreichspeeches of June 9, Miller took sharp issue with Amertranowho was opposed to the Union and stated that it would notbe good for the employees. At the meeting of June 9 relatingto the raises, Miller's outspoken opposition to Respondent'swage proposal evoked two stern admonitions from Mortim-er Halbreich, already noted, that Miller "be quiet" and thatMiller ought to be happy that, as a part-timeworker, he hada job at all. When Miller left the meeting, he walked backto the piece goods department where he again talked toAmertrano. In response to an inquiry as to what was goingon at the meeting, Miller told Amertrano that the employees"were selling themselves out for a dime, and that theyshouldn't even be talking to Otto [Halbreich), that theyshould leave the ILG talk for them." Amertrano againsought to persuade Miller that the ILG was no good andthat the Union "wasn't the answer to things."The foregoing events took place on Friday, June 9. Thenext workday was Monday, June 12. Miller reported towork at 7 AM., the starting hour. About 9 AM MortimerHalbreich approached Miller at the latter's worktable andtold him that Otto Halbreich "is very disappointed in youand as of now you no longer have a job here; go up to theoffice and get your check." Miller went to the office, ob-tained his check, and left the plant. Except for MortimerHalbreich's statement, no explanation was given Miller toexplain or justify his discharge.The foregoing pattern of events affords cogent supportfor a finding that Miller's discharge was discriminatorilymotivated. To be sure, direct evidence of discriminatorymotive is not present in this record. But, as Chief JudgeParker long ago noted in the much cited case ofHartsellMills Company v. N. L.R.B.,1 I 1 F.2d 291,293 (C.A. 4, 1941),"direct evidence of a purpose to violate the statute is rarelyobtainable. Where, however, the total circumstances affordthe basis for a conclusion of discriminatory discharge, sucha finding has warrant."Hartsell,supra;Shattuck Denn Min-ing Corporation v. N.L.R.B.,362 F.2d 466, 470 (C.A. 9,1966).Here the total circumstances proved virtually compel theinference thatMiller was discharged because of his out-spoken adherence to the Union and Respondent's demon-strated antipathy to the unionization effort among hisemployees. Miller's work had never been subject to criticismand no mention of any shortcoming in that regard was madeat the time of his discharge. In its brief to the AdministrativeLaw Judge, filed after the close of the hearing and addressedonly to the legality of the discharge of Miller, Respondent7Miller',wife,currentlyemployed byRespondent,was, according to Mill-er, also active in the Unionnow contends that the real reason for the discharge was"Mr. Miller's disrespectful conduct toward Mr. Otto Hal-breich." (Br., p. 1) The reference,of course,is to MortimerHalbreich's stipulated testimony that Miller,at the June 9wage increase meeting: "was not right to talk to his employ-er,who was almost 80 years old,in that tone of voice." Inthat respect,to the extent here relevant at all, the recorddemonstrates merely that at this meeting Miller,as an em-ployee and a union adherent,was registering his oppositiontoRespondent's proposed action with respect to a wageincrease,an opposition which Otto Halbreich invited whenhe asked the assembled employees whether the proposed10-cent increase would be satisfactory to everyone.In thesecircumstances Miller's comments lay in the area of protect-ed activity.Hugh H WilsonCompany,171NLRB 1040,1046 (1968),enfd.414 F.2d 1345, 1351-54 (C.A.3, 1969).The more plausible conclusion,by far,is that Respondent'sresentment against Miller arose not from Miller's "tone ofvoice" but from his opposition to Respondent'swage pro-posal, an opposition registered by an employee known bothto Respondent's work force and its management and super-visory staff as a vigorous union adherent.The timing of the discharge is also significant.Friday,June 9,was a high point in Respondent's antiunion cam-paign.Otto Halbreich made early morning speeches to theassembled employees at both Newville and Shippensburgand later that morning initiated and implemented a wageincrease for the cutters and spreaders.Miller registered hisopposition to Respondent's efforts at the wage increasemeeting and immediately thereafter demonstrated to Amer-trano his continued adherence to the Union.The followingMonday morning,Miller was discharged with the simplecomment that"Mr. [Otto] Halbreich is very disappointed inyou and as of now you no longer have a job here;go up tothe office and get your check."On all the evidence of record,including the lack of short-comings in Miller's work performance, his known unionactivity,Respondent's demonstrated hostility to that unionactivity,the precipitate nature of Miller's discharge follow-ing his opposition to Respondent'swage proposal of June9,and the absence of any plausible explanation of thatsudden discharge,I find that Respondent discharged StevenMiller because of his union affiliation and sympathies andbecause he engaged in protected activity in that regard. Iconclude,and find,that Respondent thereby violated Sec-tion 8(a)(1) and(3) of the Act. 8REMEDYHaving found that Respondent has engagedin unfairlabor practices, I shall recommend that it cease and desistfrom the unfair labor practices found and, because of thesOnlybrief reference need be made to the plethora of cases cited byRespondent in its brief to the Administrative Law Judge.Essentially theyestablish the familiar and accepted principles that the burden of proof toestablish unlawful discrimination or interference with statutorily guaranteedemployee rights rests upon GeneralCounseland that even known unionactivity does not shield an employee from discharge for insubordination orother culpable misconductThese propositionsare, of course,validHowev-er, unlike the situations in the cited cases, Miller did nothing here to deprivehimself of the "protectiveshieldof Section 7 " See,e.g.,Boaz Spinning Cov N LR B,395 F.2d 512,515 (C A 5, 1968), cited byRespondent in its brief U-WANNA-WASH FROCKS,INC.35character and scope of such unfair labor practices, frominfringing in any manner upon the rights guaranteed em-ployees in Section 7 of the Act.9Affirmativerelief is alsoappropriatehere.Accordingly, Ishall direct that Respondent make Steven Miller whole forearnings which he lost between June 12, 1972, the date ofhis discharge, to August 15, 1972, when he returned toRespondent's employ,less his net earnings during that peri-od. The amount due shall be determined in the mannerprescribed inF.W.Woolworth Company,90 NLRB 289(1950),and inIsisPlumbing& Heating Co.,138 NLRB 716(1962).To facilitate and achieve these ends, the remedial orderwill include customary recordkeeping and notice-postingprovisions.However, nothing contained in the Order setforth hereunder shall be construed as requiring Respondentto vary or abandon any economic benefit it has heretoforeconferred upon its employees.Upon the foregoing findings of fact and conclusions oflaw, upon the entirerecord,and pursuant to Section 10(c)of theAct, Ishall issue the following recommended: 10be maintained for 60 consecutive days thereafter, in con-spicuous places including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by Respondent to see that the notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director,in writing,within 20days from the date of this Order, what steps Respondent hastaken to comply herewith.9Brad'sMachine Products,Inc.,191NLRB 274.10 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and the Order herein shall,as provided in Sec.102.48 of theRules and Regulations,be adoptedby theBoard, and all objections theretoshall be deemed waived for all purposes.11 In the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.APPENDIXORDERRespondent,U-Wanna-Wash Frocks,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening its employees with plant closure, dis-charge,or other loss of employment benefits to discourageunion or organizing activities.(b) Promising or granting wage increases to discourageunion or organizing activities.(c) Discharging,or otherwise,discriminating against, anyemployee for supporting International Ladies'GarmentWorkers Union,AFL-CIO,or any other labor organiza-tion.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rights giventhem under Section7 of the Act.2. Take thefollowing affirmative action necessary to ef-fectuate the policiesof the Act:(a)Make whole Steven Miller for earnings lost as a resultof his discharge to the extent set forth in the section of thisDecision entitled "Remedy."(b) Preserve and,upon request, make available to theBoard or its agents,for examination and copying,all payrollrecords and other financial or personnel records necessaryto determine the amount of backpay due under the termsof this recommended Order.(c)Post at its plant in Newville and Shippensburg, Penn-sylvania,copies of the attached notice marked"Appen-dix."11 Copies of the notice, on forms provided by the Re-gional Director for Region 4, after being duly signed by anauthorized representative of Respondent, shall be posted bythe Respondent immediately upon the receipt thereof, andNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTthreaten to close the plant or to dis-charge or layoff employees because they are active in,or support International Ladies' Garment WorkersUnion,AFL-CIO,or any other labor organization.WE WILL NOTinterfere in any other manner with therights of our employees to engage in organizationalactivity or collective bargaining,or with their right torefrain fom suchactivity.WE WILLpay Steven Miller for the earnings he lostbecause we discharged him.U-WANNA-WASHFROCKS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1700 Bankers Securities Building,Walnut & Juniper Streets, Philadelphia, Pennsylvania19107, Telephone 215-597-7608.